

116 HR 2378 IH: Kerrie Orozco First Responders Family Support Act
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2378IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. Bacon (for himself, Mr. Fortenberry, Mr. Rodney Davis of Illinois, Mr. Carbajal, Mr. Panetta, and Mrs. Demings) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for naturalization processes for the
			 immediate relatives of public safety officers who die as a result of their
			 employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Kerrie Orozco First Responders Family Support Act. 2.Naturalization for immediate relatives of public safety officersSection 319 of the Immigration and Nationality Act (8 U.S.C. 1430) is amended by adding at the end the following:
			
				(f)Immediate relatives of public safety officers
 (1)In generalAny person who is the surviving spouse, child, or parent of a United States citizen, whose citizen spouse, parent, or child dies as a result of injury or disease incurred in or aggravated by employment as a public safety officer, and who, in the case of a surviving spouse, was living in marital union with the citizen spouse at the time of his death, may be naturalized upon compliance with all the requirements of this title, except that no prior residence or specified physical presence within the United States shall be required.
 (2)DefinitionFor purposes of this subsection, the term public safety officer has the meaning given such term in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284)..
		